Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II claims 1-11 and 18-20 in the reply filed on 7/16/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 20160363433 A1) in view of Hoogendam et al. (US 20120050740 A1).

Regarding claim 1, Sugita discloses a method of determining a position of a sensor wafer relative to a pedestal, comprising: 

    PNG
    media_image1.png
    233
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    619
    media_image2.png
    Greyscale

placing the sensor wafer W/1002 onto the pedestal FR, wherein the sensor wafer comprises a first surface 1002b that is supported by the pedestal, a second surface 1002a opposite the first surface, and an edge surface 1002c connecting the first surface to the second surface, 
wherein a plurality of sensor regions are positioned on the edge surface (Sugita Fig. 2), and wherein the pedestal comprises a major surface and an annular wall surrounding the sensor wafer (Sugita Figs.1 & 2); 
(Sugita Figs.1 & 2 & 14, ¶9& 95+ - Sugita teaches the distance of the gap is determined/measured).
	Sugita may merely be silent upon specifically determining a center-point offset of a center-point of the sensor wafer relative to a center point of the annular wall from the gap distances.  From measuring the gap distance between the annular ring and the circular sensor wafer, one of ordinary skill in the art would be expected to determine the center point offset between the annular wall  and the sensor wafer as claimed, as this type of information is known to be used when measuring sensor wafers for determine alignment of workpiece wafers.
	For support see Hoogendam et al.  which teaches determining center point offsets between annular walls of the pedestal and the wafers.  See Fig. 9 of Hoogendam reproduced below.

    PNG
    media_image3.png
    274
    425
    media_image3.png
    Greyscale

	As shown in figure 8, the center offset can be easily calculated from knowing the gaps.  As such, one of ordinary skill in the art would recognize the next step processes of Sugita could easily determin the center off set.  One of ordinary skill in the art could 
	
Regarding claim 2, Sugita in view of Hoogendam disclose a method of claim 1, wherein the plurality of sensor regions comprise self-referencing capacitive sensors (Sugita Fig. 2, 14 and entire document).

Claim 3-11 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 20160363433 A1) in view of Hoogendam et al. (US 20120050740 A1) in view of De Boer et al. (US 20110193573 A1).

Regarding claim 3, Sugita in view of Hoogendam disclose a method of claim 2, wherein the self-referencing capacitive sensors comprise a first probe and a second probe, however is silent wherein an output phase of current supplied to the first probe is 180 degrees offset from an output phase of current supplied to the second probe.
	At the time of the invention having the current supplied to the first probe 180 degreees offset from an output phase of the current supplied to the second probe was a known convention at the time of the invention when operating capacitor gages.  As described in De Boer et al. ¶101 “The two sensors 30a, 30b are preferably operated as a differential pair as described above, where each sensor is driven by a voltage or current which is out-of -phase from the other sensor of the pair, preferably 180 degrees 
At the time of the invention it would be obvious to one of ordinary skill in the art to modify the capacitor sensor gage/probes of Sugita et al. to operate 180 degrees out of face for the generic purpose of “canceling out common mode errors” since applying a known technique  to a known device ready for improvement  to yield predictable results  is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claim 4, Sugita in view of Hoogendam disclose a method of claim 1, wherein the sensor wafer further comprises an electric field guard below each of the sensor regions (Sugita et al. figs 2 & 13 -¶16- shielding electrodes are known to be located above and below to protect, shield  and enable improved “directivity toward the specific direction in the measuring the electrostatic capacitance” & ¶110 – “In this sensor chip 204, the third electrode 243 as the sensor electrode is shielded against a space under the sensor chip 204 by the first electrode 241 and the second electrode 242.” )..

Regarding claim 5, Sugita in view of Hoogendam disclose a method of claim 1, wherein a recess is formed into the second surface of the sensor wafer proximate to  (Sugita et al. Figs. 2 and 6 both depict recess in the second surface of the sensor wafer.).

Regarding claim 6, Sugita in view of Hoogendam disclose a method of claim 1, wherein the largest measured gap distance is less than 1 mm (Sugita et al. Figs. 14 – see graph).

Regarding claim 7, Sugita in view of Hoogendam disclose a method of claim 1, further comprising: using the center-point offset to place subsequent wafers on the pedestal (Sugita et al. ¶3-6).  

Regarding claim 8, Sugita in view of Hoogendam disclose a method of claim 7, ,may be silent upon wherein the subsequent wafers have a center- point that is within 200 micrometer of the center-point of the annular wall.  As per paragraphs 3-6 of Sugita, the purpose of the processes its to properly align the workpiece in the apparatus holder.  As per Hoogendam centering is desirable, as such on would be expected to calibrate the apparatus to align the wafers as close to the center as possible.  It would be therefor obvious to place the wafer in the center, and within the claimed parameter.  
Further the parameters as claimed does not clearly change the process steps.  The parameter is merely a optimization of aligning the wafer in the center as best as one can.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the centering  through routine experimentation and optimization to obtain optimal or desired device 

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 9, Sugita in view of Hoogendam disclose a method of claim 1, wherein the plurality of sensor regions comprises at least three sensor regions (Sugita et al. Figs. 2 and 6) .

Regarding claim 10, Sugita in view of Hoogendam disclose a method of claim 1, wherein the sensor wafer has a diameter that is 300 mm (Sugita et al. ¶67)

Regarding claim 11, Sugita in view of Hoogendam disclose a method of claim 1, however may be silent upon wherein the pedestal is specifically a heating pedestal.  Sugita discloses the pedestal is for a plasma processing apparatus.  It is understood the wafer will undergo heating, thus the pedestal may be conserved a heating pedestal.  
	Additonally it is noted, merely reciting the pedestal is a heating chuck does not clearly provide a manipulative distinction in the claimed process.  The subsequent intended use  of the pedestal chuck, by merely stating that it is a heating chuck does not manipulate the process of calibrating the apparatus with the sensor centering wafer, as the sensor centering wafer is not understood to be heated.
Structural Elements recited in the claim must manipulatively distinguish the claim from the prior art to have patentable weight.
	“To be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to mere claiming of a use of a particular structure.”
	Ex parte Pfieffer, 135 USPQ 31,k 33 (Bd. Pat. App & Inter. 1961). Put another way, “patentability of a method claim must rest on the method steps recited, not on the structure used, unless that structure affects the method steps.”  Leesona Corp. v. U.S., 185 USPQ 156, 165 (Ct. Cl. Trial iv. 1975) aff’d 192 USPQ 672 (Ct. Cl 1976).
	


Regarding claim 18, Sugita in view of Hoogendam disclose a method of calibrating a wafer positioning robot for placing a wafer onto a pedestal, comprising: 
(Sugita Fig. 4), 
wherein the sensor wafer comprises a first surface that is supported by the pedestal (Sugita Fig. 2), 
a second surface opposite the first surface, and an edge surface connecting the first surface to the second surface, wherein a plurality of sensor regions are formed on the edge surface (Sugita Figs. 2, 6, 13),
and wherein the pedestal comprises a major surface and an annular wall surrounding the sensor wafer; determining a gap distance between each of the plurality of sensor regions and the annular wall (Sugita Figs. 2, 6, 13),; 
determining a center-point offset of a center-point of the sensor wafer relative to a center point of the annular wall from the gap distances; generating a second position by modifying the first position by the center- point offset (Hoogendam – See regarding claim 1); 
removing the sensor wafer from the pedestal with the wafer positioning robot; and placing the wafer in the second positon on the pedestal with the wafer positioning robot (Sugita & Hoogendam – purpose of a centering/sensor wafer is disclosed to be for calibrating/centering workpiece placement.  It is understood the sensor wafer is removed and replaced with a workpiece wafer.).

Regarding claim 19, Sugita in view of Hoogendam disclose a method of claim 18, wherein a center-point of the wafer is within 200 pm of the center-point of the annular wall (Hoogendam – See regarding claim 8).

Regarding claim 20, Sugita in view of Hoogendam disclose a method of claim 18, wherein the plurality of sensor regions comprise at least three sensor regions (Hoogendam – Fig. 6)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JARRETT J. STARK
Primary Examiner
Art Unit 2823



7/27/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822